        Case 3:16-md-02741-VC Document 9081 Filed 01/21/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITIGATION
                                                  Case No. 16-md-02741-VC

                                                  PRETRIAL ORDER NO. 200:
 This document relates to:
                                                  REMINDER OF CONFIDENTIALITY
 ALL ACTIONS                                      OBLIGATIONS




       At the request of the mediator, the parties are reminded that settlement discussions in this

MDL are confidential and that the Court will not hesitate to enforce the confidentiality

requirement with sanctions if necessary.

       IT IS SO ORDERED.

Dated: January 21, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
